Mr. Justice Walker delivered the opinion of the Court: In this case, the judgment was by default, on this service: ■ “I have duly served the within by reading the same to the within named Allen Dick, Stephen English and John Hester, as I am therein commanded.” The fourth section of the Practice Act provides that sheriffs shall return the writ “by or on the return day, with an indorsement of his service, the time of serving it,” etc. Here, there is no date to the return, or any time named when service was made. In this there was a total failure to comply with this requirement of the statute, and, as no appearance was entered, the court below erred in rendering judgment by default on this insufficient service. The judgment of the court below must be reversed and the • cause remanded. Judgment reversed.